Citation Nr: 0329757	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-41 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for sleep apnea.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1960 to June 1963, and from August 1974 to August 
1977.  He also performed national guard service.

In February 1991, the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, denied, inter alia, entitlement to service 
connection for arthritis of the cervical spine.   

In May 1996, the RO&IC denied, in pertinent part, an 
additional claim of entitlement to compensation for sleep 
apnea pursuant to 38 U.S.C.A. § 1151 (West 2002).  The 
veteran appealed the denial of entitlement to service 
connection for sleep apnea.  A hearing officer in August 
1998, in pertinent part, continued to deny entitlement to 
service connection for arthritis of the cervical spine and 
sleep apnea.  The case was certified to the Board in December 
1998.

In May 2000, the Board, following the receipt of additional 
evidence denied entitlement to service connection for 
arthritis of the cervical spine and for sleep apnea.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

The Court in a June 2002 order found that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was applicable to the issues listed on the 
title page, and it vacated the Board's decision to the extent 
that it denied service connection for cervical spine 
arthritis and sleep apnea for appropriate development in 
light of the VCAA.  Therefore, the only issues currently 
before the Board are the two stated on the cover page of this 
remand.  See 38 C.F.R. § 20.200.


REMAND

There has been a change in the law during the pendency of the 
veteran's claims.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  The 
provisions of these regulations apply to these claims.  

The veteran must be afforded notice of the provisions of the 
VCAA as applicable to his claims of entitlement to service 
connection for cervical spine arthritis and sleep apnea.  He 
must also be afforded specific notice of evidence that has 
been and will be obtained by VA, and notice of the specific 
evidence that he needs to obtain in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In January 2003, the Board ordered further development of the 
appealed claims.  The case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
May 2003, however, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9 (a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
Hence, additional development in this case must be undertaken 
by remand.  

In March 2003, the Board's EDU made several requests to which 
no replies were received.  These include requests to Munson 
Army Hospital, Ft. Leavenworth, Texas; one to the 
Philadelphia, Pennsylvania VA Medical Center.  These sources 
should again be contacted and requested to provide either 
requested records or a statement that records are not 
available.  

A reply to an EDU request was received in April 2003 from the 
VA hospital in Long Beach, California, informing that records 
were transferred from that facility to the VA outpatient 
clinic in Allentown, Pennsylvania in April 1984.  

The Board's EDU did not, however, complete all additional 
development ordered in the Board's January 2003 development 
memorandum.  Still, the Board notes that the EDU sent the 
veteran a letter in March 2003 informing him of the private 
medical care sources from which pertinent records were being 
sought in support of his claim, and for which he would have 
to provide authorization for VA to obtain those records.  He 
was requested to provide authorizations by completing VA 
Form(s) 21-4142, which the EDU provided.  These forms have 
yet to be submitted by the veteran and he should do so at 
once.  Accordingly, the Board is again requesting that the 
veteran sign authorization/releases in order to permit VA to 
secure pertinent information from all the listed sources in 
the Board's January 2003 development memorandum.

The Board in January 2003 also requested VA examinations for 
etiology opinions about the veteran's claimed C-spine 
arthritis and sleep apnea.  Those examination requests have 
yet to be fulfilled.  

In May 2003, the veteran submitted an additional statement 
together with copies of some past medical records and copies 
of several of his own previous written statements.  Again, 
however, he did not provide authorizations/releases to allow 
VA to obtain pertinent private medical records.  

Most recently, several additional folders of prior medical 
records were associated with the claims folder, including 
records from Poconos Medical Center; St. Luke's Hospital; 
Family Care Medical Center in East Stroudsburg, Pennsylvania; 
Wilkes-Barre VAMC; and Allentown VA Outpatient Clinic.  
However, the completeness of these records is not indicated, 
and neither is the date of receipt of these records.  Hence 
their completeness and the possibility of more recent records 
from these sources are unclarified.  Accordingly, medical 
records and/or responses concerning completeness of these 
records must be sought pursuant to the VCAA.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and provide necessary notice of the provisions 
of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) as applicable to the case.  The RO 
should also complete all additional 
evidentiary development action required by the 
VCAA and implementing regulations.  In 
particular, the RO must ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are satisfied.  
The RO should also refer to any pertinent 
guidance, including Federal Regulations, that 
have been provided.  The veteran must also be 
afforded specific notice of what VA has done 
and will do, and what the veteran needs to do 
in furtherance of his claims for service 
connection, pursuant to Quartuccio.  

2.  The RO should contact the veteran and 
again request that he submit signed 
authorizations, with dates of all pertinent 
treatment, from the sources listed below, all 
of which he has at some point indicated 
provided pertinent treatment.  Emphasize to 
the veteran that the private medical evidence 
cannot be obtained without his cooperation.  
Thereafter, the RO should secure all pertinent 
records from each of these enumerated 
providers.  These medical care sources should 
be requested to provide either requested 
records, or provide a statement that no such 
records are available with an explanation for 
their unavailability.  If it can be 
established that available medical records 
from the indicated source have already been 
obtained and associated with the claims 
folder, this should be documented in the 
claims folder.  All records and responses 
received from these medical care providers 
should be associated with the claims folder.  
While authorization is not required from the 
veteran for records from the VA facilities 
listed, the veteran should still be asked to 
provide information regarding dates of 
pertinent treatment.  The sources from which 
pertinent records must be requested are as 
follows:  

·	Alan S. Brau, M.D., Sleep and Wake 
Disorders Clinic, St. Luke's 
Hospital;
·	St. Luke's Hospital, 801 Ostrum 
St., Bethlehem, Pennsylvania  
18015;
·	Drupad D. Bhati, M.D., Pocono Ear, 
Nose, Throat & Plastic Surgery 
Associates, 296 E. Brown St., E. 
Stroudsburg, Pennsylvania  18301;
·	James J. Kerrigan, M.D., Neurology 
Associates of Monroe County, R.D. 
5, Box 5167, East Stroudsburg, 
Pennsylvania  18301;
·	Medical Associates of Monroe 
County, 239 E. Brown St., E. 
Stroudsburg, Pennsylvania  18301, 
including but not limited to 
records of Richard E. Katz, D.O., 
and Doctors Bair, Westheim, Bender, 
and Johnson;
·	Charles L. Ludivico, M.D., and 
Dennis Parenti, M.D., 214 
Washington St., E. Stroudsburg, 
Pennsylvania  18301; 
·	Joel Samuelson, M.D., 175 E. Brown 
St., E. Stroudsburg, Pennsylvania  
18301
·	Carl P. Sipowicz, M.D., Route 611, 
Bartonsville, Pennsylvania 18321;
·	Pocono Medical Center and the 
Family Care Medical Center, each 
located at 206 E. Brown St., East 
Stroudsburg, Pennsylvania  18301;
·	Mayo Clinic, including from 1991 to 
1992;
·	University of Pennsylvania Medical 
Center, Philadelphia, Pennsylvania;
·	University of Kansas Medical 
Center, Kansas City, Kansas;
·	Munson Army Hospital, Ft. 
Leavenworth, Kansas;
·	VA hospital in Philadelphia, 
Pennsylvania, including in 1991;
·	VA hospital in Pittsburgh, 
Pennsylvania, including in 1998;
·	Wilkes-Barre, Pennsylvania VA 
Medical Center, including from 1982 
to the present;
·	VA outpatient clinic in Allentown, 
Pennsylvania, including treatment 
by Dr. Skweir, and Richard White, 
M.D.

Notice must be provided to the veteran that he 
has one year to submit pertinent evidence 
needed to substantiate his claims.  The date 
of mailing of the letter to the veteran begins 
the one-year period.  Also, inform the veteran 
that the RO will hold the case in abeyance 
until the one-year period has elapsed, or 
until he waives in writing the remaining term.  
Inform him that submitting additional evidence 
is insufficient to waive the one-year waiting 
period.  Further, regardless whether the 
veteran submits additional evidence or 
argument in support of his claims, if he 
desires to expedite Board review of his claim, 
he must specifically waive in writing any 
remaining response time.  

3. After the RO has completed Instructions 1 
and 2, the veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and etiology of any current cervical 
spine disorder.  The claims folder must be 
provided to the examiner for review for the 
examination.  Instruct the physician as 
follows:

The Board requires an opinion 
addressing the etiology of any 
currently diagnosed cervical 
disorder.  The veteran served on 
active duty from January 1960 to 
June 1963, and from August 1974 to 
August 1977.  Service and post 
service medical records should be 
reviewed, with particular attention 
to the findings made in service and 
during the one year immediately 
after service.  The examiner should 
also note the veteran's post 
service employment history in 
construction. 

Following the examination and a 
careful review of the claims 
folder, the examiner must opine 
whether it is at least as likely as 
not that a cervical disorder is 
causally related to service.  The 
examiner must also opine whether it 
is at least as likely as not that 
cervical arthritis if present in 
August 1978 caused at least 
objectively painful motion by that 
time.

4.  Also after the RO has completed 
Instructions 1 and 2, the veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any current sleep 
apnea.  The claims folder must be provided to 
the examiner for review for the examination.  
Instruct the physician as follows:

The Board requires an opinion 
addressing the etiology of any 
currently diagnosed sleep apnea.  
The veteran served from January 
1960 to June 1963, and from August 
1974 to August 1977.  Service and 
post service medical records should 
be reviewed, with particular 
attention to the findings made in 
service and shortly after service.  
The examiner should note in 
particular the veteran's past 
contentions and medical 
evaluations, including sleep 
studies, related to sleep apnea as 
well as respiratory and psychiatric 
conditions.

Following the examination and a 
careful review of the claims 
folder, the examiner must opine 
whether it is at least as likely as 
not that the veteran currently has 
sleep apnea which is causally 
related to service.

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues of entitlement 
to service connection for cervical spine 
arthritis and sleep apnea. If either 
determination remains to any extent adverse to 
the veteran, he must be provided a 
supplemental statement of the case which 
includes a summary of any additional evidence 
submitted, applicable laws and regulations, 
and the reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


